DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 11, 12, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Tsai (US 7,613,249) in view of Yang (US 10,305,428).
Re claim 1, Tsai discloses:
“a wideband frequency tunable polyphase filter that receives an input signal (IF) having a frequency of fIF, wherein the polyphase filter converts the IF signal to IFI and IFQ” (Fig. 1, 3, element 340; col. 4, lines 11-12; 38-40);
a pair of wideband frequency tunable amplifiers that receive IFI and IFQ and generates amplified input signals with or without a polarity inversion of IFI and IFQ;
“a pair of double sideband mixers that multiply the amplified input signals with local oscillator (LO) signals having a frequency of fLO” (Fig. 1, 3, elements 160, 165; col. 4, lines 43-49, 56-57; wherein the LO has frequency notation as fRF and implying “double sideband mixers” by the two components output); and
IF + fLO) or (fIF - fLO) under up conversion, selectable by the polarity inversion” (Fig. 1, 3, elements 170, 370; col. 4, lines 58-67) (Note: claim 1 recites “with or without polarity inversion” above, thus, if interpreted as “without polarity inversion”, there would be no “selectable by the polarity inversion”).
Tsai differs from the claimed invention in that it does not explicitly discloses the above claimed subject matter.
Yang, in similar filed of endeavor, disclose such claimed subject matter in Fig. 2, element 234a and 234b, col. 6, lines 15-20; wherein Yang teaches that it is known to utilize an amplifying stage prior to up converting step.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have optionally incorporated such teaching from Yang into Tsai prior to the up conversion step to at least ensure the strength of the transmit signal.
Re claim 12, see corresponding claim 1 above.
Re claim 11, Tsai further suggests the teaching of “wherein the polyphase filter comprises one or multiple sets of cross connected resistor and capacitor pairs, wherein an RC time constant of each resistor and capacitor pair is calibrated using a precise clock generator” in Fig. 2, col. 4, lines 14-36; col. 5, line 60 to col. 6, line 6; wherein it would have been within the knowledge of one skilled in the art to have understood that such filter could have been calibrated or pre-calibrated using any “precise” tool.
Re claim 22, see corresponding claim 11 above.
Claims 10, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsai and Yang as applied to claims 1, 12, respectively, above, and further in view of Todokoro (US 4,021,747).
Re claim 10, the combination of Tsai and Yang discloses almost all claimed subject matter in claim 10, as stated above, except for “wherein the amplifier comprises a complementary differential transistor pair to achieve phase inversion of IFI and IFQ”.
Todokoro discloses such claimed subject matter in known in the art in para. 0044.
Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the filing to have optionally incorporated the amplifier structure of Todokoro into the above combination amplifier and the same result would have been expected.
Re claim 21, see corresponding claim 10.

Allowable Subject Matter
Claims 2-9, 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kishi (US 2007/0171312)
Mak et al. (US 2007/0047669)
Petilli et al. (US 2006/0111074)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAC V HA whose telephone number is (571)272-3040. The examiner can normally be reached 7-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAC V HA/           Primary Examiner, Art Unit 2633